*155
Judgment affirmed.

The verdict was in favor of the defendant. The plaintiff moved for a new trial on the grounds, that the verdict was contrary to law and evidence, and that the court erred in sustaining the demurrer to that part of the declaration setting out the tortious act of plaintiff and the resulting and direct damages growing out of the levy of thefi.fa. The motion was overruled, and the plaintiff excepted.
C. D. Phillips and Gr. R. Brown, for plaintiff.
Clay & Blair and J. P. Perry, contra.